Citation Nr: 1011961	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to January 
1967, and from November 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in Chicago, Illinois, which reopened the claim for service 
connection for a right knee disability and denied it on the 
merits. 

This claim was originally denied in a July 1974 rating 
decision which the Veteran did not appeal.  Consequently, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  However, at the time of the 
prior rating decision, the RO was unable to obtain the 
Veteran's service treatment records from his first period of 
active service.  In this regard, a May 1974 letter from the 
Department of the Army, written in response to a records 
request, reflects that it was unable to locate the Veteran's 
service treatment records.  These records have since become 
available and associated with the claims file.  As they 
reflect treatment for the Veteran's left knee, they are 
clearly relevant to the claim of service connection for a 
left knee disability.  Accordingly, the Board will reconsider 
the Veteran's claim, which is appropriately characterized as 
one for service connection rather than a petition to reopen a 
previously denied claim.  See 38 C.F.R. § 3.156(c) (2009).  
Any award based in whole or in part on the service treatment 
records will be effective on the date entitlement arose or 
the date VA received the previously denied claim, whichever 
is later.  See id.  

The Veteran testified at a September 2009 Board hearing 
before the undersigned at the Chicago RO.  A transcript of 
the hearing has been associated with the file.

The Board notes that the Veteran submitted additional 
evidence in the form of private treatment records after the 
November 2008 Statement of the Case (SOC) was issued.  The 
Veteran waived initial consideration of this evidence by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2009).  The Board may proceed with appellate 
review. 

FINDING OF FACT

The Veteran has a congenital abnormality of the left knee 
with no superimposed disability that can be attributed to the 
Veteran's periods of active service. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in September 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective responsibilities for obtaining specified different 
types of evidence.  The Veteran was also informed that 
ultimately it was his responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The Board 
concludes that the duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have also been associated with the 
claims file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claims.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in September 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it is predicated on a full reading 
of the Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a rationale for the opinion stated 
which is consistent with the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
 
II. Service Connection

The Veteran contends that he is entitled to service 
connection for a left knee disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for certain 
chronic disabilities, including osteoarthritis, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307; 3.309(a) (2008).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent and 
probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to whether the Veteran has a current disability, 
an October 2006 private X-ray study showed mild 
osteoarthritis in the knees.  A July 2009 private treatment 
record reflects that the Veteran underwent surgery for a 
medial meniscus tear.  Thus, the Board finds that the Veteran 
has a current disability of the left knee. 

As will be discussed in more detail below, the Veteran's 
service treatment records and recent private treatment 
records, to include an October 2006 MRI report, also reflect 
that the Veteran has a bipartite patella of the left knee.  
According to the September 2006 VA examination report, a 
bipartite patella is a congenital abnormality.  Congenital or 
developmental conditions are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  There are, however, certain limited exceptions to 
this rule.  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  See VAOPGCPREC 
82-90 (July 18, 1990).  Accordingly, the evidence must show 
that bipartite patella was subject to a superimposed disease 
or injury during service in order for service connection to 
be granted. 

The Board now turns to a discussion of the relevant evidence 
of record.  The Veteran's June 1962 entrance examination is 
negative for abnormalities of the lower extremities or any 
indication of a left knee condition. 

A January 1964 re-enlistment examination is likewise negative 
for abnormalities of the lower extremities or any indication 
of a left knee condition.  In the report of medical history, 
the Veteran indicated that he had a history of cramps in his 
legs, but denied a history of a trick or locked knee.  

An April 1964 service treatment record reflects complaints of 
pain in the left knee.  Slight swelling was noted. 

A May 1964 service treatment record reflects that the Veteran 
complained of pain on the left lateral knee region after 
hurting it during field duty a few days earlier.  The Board 
notes that a May 1964 X-ray request shows that the Veteran 
injured his left knee while rappelling.  X-rays revealed an 
old fracture that was non-united on the upper pole of the 
patella.  Clinically there were no symptoms on the patella.  
The Board here notes that, as will be made clear in the July 
1964 service treatment record discussed below, it seems that 
the reference to a non-united fracture was to the as yet 
undiagnosed bipartite patella.  In this regard, there are no 
other findings of a fracture in the service treatment 
records. 

Another May 1964 service treatment record reflects that the 
Veteran fell on his left knee while walking and complained of 
pain. 

Another service treatment record dated in May 1964 reflects 
that the Veteran jumped off a truck and twisted his left knee 
"again."  A physical examination was negative for any 
clinical findings.  The Veteran was diagnosed with a minimal 
sprain.  

A July 1964 service treatment record reflects that the 
Veteran sprained his left knee "again" during physical 
training.  The Veteran reported difficulty with the lateral 
aspect of the knee.  No swelling or local heat was noted.  
The Veteran's collateral and cruciate ligaments appeared 
stable.  No signs of cartilage damage were noted.  X-rays of 
the Veteran's left knee revealed a bipartite patella.  It was 
noted that the Veteran was a parachutist and had no trouble 
with his knees at jump school, and no history of a fracture 
of the patella. 

A September 1964 service treatment record reflects that a 
physical examination of the Veteran's left knee was negative 
except for "ganglionic feeling" tissue in the lateral 
compartment which appeared to be a tiny bursa or ganglion.  
It was noted that the Veteran's bipartite patella was "not a 
part of the picture."

A February 1965 service treatment record reflects that the 
Veteran had strained the muscle of his left upper leg.  The 
Veteran's left knee is not mentioned in this record.  

The Veteran's December 1966 separation examination is 
negative for any indication of a left knee condition.  
However, in the Veteran's December 1966 report of medical 
history, the Veteran indicated that he had a history of a 
trick or locked knee as well as a bone joint or other 
deformity.  The Veteran specified that he had a deformity of 
bone structure in the left knee which he referred to as a 
double knee cap.  A doctor's note on this form reflects that 
the Veteran's medical history was essentially negative, or 
reflected conditions existing prior to service and not 
related to or aggravated by service. 

In the Veteran's August 1972 entrance examination for his 
second period of active duty, his lower extremities were 
found to be normal and there is no indication of a left knee 
condition.  In the report of medical history, the Veteran 
indicated that he had cramps in his legs but denied having a 
trick or locked knee.  

A November 1972 service treatment record reflects that the 
Veteran was diagnosed with a possible stress fracture of both 
knees.  An X-ray examination was requested. 

Several service treatment records dated in December 1972 
reflect complains of pain in both knees.  On examination 
there was no swelling, pain, or limitation of motion.  X-rays 
of the Veteran's knees were within normal limits.  It was 
also noted that the Veteran had symptoms of chondromalacia. 

In December 1972 the Veteran was put on physical profile due 
to problems with his knee, and was prescribed limited duties. 

A January 1973 service treatment record reflects that the 
Veteran reported continuing knee pain. 

In a May 1973 service treatment record it was noted that the 
Veteran had effusion of the joints of the left knee.  

A June 1973 X-ray study report reflects that a provisional 
diagnosis of chondromalacia of the Veteran's left knee had 
been made.  The X-rays themselves showed a bipartite patella.  
No other bony abnormalities were noted.  

A July 1973 service treatment record reflects that no 
effusion was noted in the knee, although the Veteran had pain 
on range of motion.  X-rays showed a bipartite patella.  

An August 1973 service treatment record reflects that the 
Veteran had been diagnosed with chondromalacia after injuring 
his knee while rappelling down a hill. It was noted that the 
Veteran hit his knee directly and caused damage.  An X-ray 
study showed a bipartite patella which was not related to 
chondromalacia.  The Board here notes that the Veteran's 
service treatment records reflecting treatment for his left 
knee around the time of the rappelling injury in May 1964 are 
negative for a diagnosis of chondromalacia.

The Veteran's October 1973 separation examination indicates 
that his lower extremities were found to be normal and is 
otherwise negative for a left knee condition. 

The earliest post-service medical evidence is the September 
2006 VA examination performed in connection with this claim.  
At the examination, the Veteran reported that he began having 
problems with his left knee in 1964 when he injured it during 
ranger training and shattered his patella.  The Veteran 
stated that he continued to have constant mild aching pain in 
his left knee.  There was also swelling after a lot of 
walking as well as heat and redness, giving way, fatigability 
and lack of endurance.  The examiner noted that the Veteran 
had diffuse osteoarthritis.  On examination, the Veteran's 
gait and stance were normal, although it was noted that he 
was wearing a brace on his left knee.  X-rays taken of the 
Veteran's left knee revealed a bipartite patella.  Otherwise, 
the Veteran's left knee joint appeared to be normal without 
significant suprapatellar effusion.  After reviewing the 
Veteran's claims file, including the service treatment 
records therein, as well as interviewing and examining the 
Veteran, the examiner diagnosed the Veteran with a bipartite 
patella which was congenital.  Noting that the Veteran had a 
normal X-ray, the examiner also diagnosed him with a left 
knee strain that was less likely than not related to service.  
The examiner stated that the Veteran had diffuse arthritis 
and might develop arthritis in the left knee as well. 

An October 2006 private treatment record reflects complaints 
of left knee pain.  The Veteran reported that he had 
fractured his knee cap in 1964 during his period of service 
and had walked with a limp since that time.  On examination, 
the Veteran had full range of motion.  An X-ray study 
revealed mild osteoarthritis in the left knee.  There was no 
evidence of a fracture, although an old patella fracture was 
noted.  The Veteran was also diagnosed with a bipartite 
patella.  

An October 2006 private MRI of the Veteran's left knee showed 
a bipartite patella.  No other abnormalities were noted. 

A June 2009 private treatment record reflects that the 
Veteran reported left knee pain and stated that he tripped 
and fell on his knee.  The Veteran was diagnosed with a 
possible meniscal tear.  It was also noted that the Veteran 
had no prior surgery to the left knee.  X-rays of the 
Veteran's left knee revealed no evidence of a fracture. 

A June 2009 private MRI of the Veteran's left knee revealed a 
medial meniscal tear with meniscal subluxation as well as 
moderate joint effusion with suspected loose bodies.  

In July 2009, the Veteran underwent arthroscopic surgery for 
his left knee medial meniscus tear.  It was noted during 
surgery that the Veteran had Grade II to Grade III 
osteoarthritis of the patellofemoral articulation as well as 
the medial compartment. 

At the September 2009 Board hearing, the Veteran stated that 
he did not have any problems with his left knee prior to 
entering active service.  The Veteran stated that apart from 
injuring his left knee while rappelling in 1964, he did not 
have any other significant injuries in service, including 
when he did parachute jumps.  Between his separation in 
January 1967 and his second period of active duty beginning 
in November 1972, the Veteran did not sustain any injuries to 
his left knee.  However, he stated that it would ache when 
the temperature got cold.  The Veteran stated that when he 
entered active duty for the second time he did not know he 
had any problems with his left knee until he started to run 
during physical training.  The Veteran denied sustaining any 
injuries subsequent to service. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship 
between a left knee disability and the Veteran's periods of 
active service.  The Veteran's service treatment records 
reflect that he sustained an injury to his left knee while 
rappelling down a cliff in April or May of 1964 and 
thereafter presented with ongoing complaints of left knee 
pain during both periods of active service, resulting in the 
Veteran's being put on physical profile.  However, although 
effusion was occasionally noted, and a provisional diagnosis 
of chondromalacia was made, the only consistent diagnosis 
reflected in the service treatment records, and based on X-
ray studies of the Veteran's left knee, is that he had a 
bipartite patella.  As discussed above, a bipartite patella 
is a congenital abnormality and as such cannot be service 
connected without evidence of aggravation by a superimposed 
disease or injury.  See 38 C.F.R. §§ 3.303(c), 4.9.  Each of 
the Veteran's examinations during service, including his 
separation examination in December 1966, his entrance 
examination in August 1972, and his separation examination in 
October 1973, are negative for findings of a superimposed 
disease or injury.  Thus, while the Veteran may have had 
intermittent problems with his left knee during his periods 
of active service, including joint effusion and possibly 
chondromalacia, the service treatment records do not show 
permanent aggravation of bipartite patella by a disease or 
injury. 

The Veteran's post-service treatment records also do not show 
that the Veteran's current left knee conditions are related 
to service.  The only current evidence of a left knee 
disability is the diagnosis of mild osteoarthritis in the 
October 2006 private treatment record and the diagnosis of a 
medial meniscal tear in the June 2009 private treatment 
record.  As the examiner found in the September 2006 VA 
examination, the Veteran had diffuse arthritis which could 
develop in his knee as well, although an X-ray taken at the 
time was negative for arthritis of the knee.  Further, the 
examiner stated that it was less likely than not that the 
Veteran's left knee strain was related to service.  Moreover, 
the October 2006 private treatment record constitutes the 
earliest evidence of the Veteran's arthritis, which was 
characterized as "mild."  Thus, the Veteran's arthritis was 
not diagnosed until over 30 years after his separation from 
service.  This long period of time without any prior medical 
evidence of the Veteran's arthritis weighs against a finding 
that it is related to service.  

With respect to the tear of the medial meniscus, the June 
2009 private treatment record reflects that the Veteran had 
recently injured his left knee in a fall, which suggests an 
intercurrent cause for this disability which was unrelated to 
the Veteran's periods of active service.  Moreover, the 
September 2006 VA X-ray study, and October 2006 private X-
rays and MRI are negative for a tear of the medial meniscus.  
Thus, the Board finds that there is no competent or probative 
evidence linking either the Veteran's osteoarthritis or his 
medial meniscal tear to service.  Indeed, there is 
affirmative evidence suggesting that the Veteran's medial 
meniscal tear was due to a recent injury. 

The Board notes that evidence of a continuity of 
symptomatology after service may establish a nexus between 
the Veteran's left knee conditions and his periods of 
service.  See 38 C.F.R. § 3.303(b).  In the October 2006 
private treatment record, the Veteran stated that he had 
walked with a limp ever since he injured his left knee in 
1964.  However, the Veteran's service treatment records, 
which span a period of almost 10 years after the Veteran's 
injury, are negative for any evidence that he walked with a 
limp.  Based on this inconsistency, the Board does not find 
it credible that the Veteran has walked with a limp ever 
since he injured his knee in 1964.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (holding that when determining whether lay 
evidence is satisfactory, the Board may consider, among other 
things, whether it is consistent with other evidence of 
record).  Moreover, there is no medical evidence showing that 
the Veteran has walked with a limp.  The September 2006 VA 
examination reflects that the Veteran walked with a normal 
gait, although it was also noted that he was wearing a brace 
for support.  

The Veteran has not otherwise stated that he sought treatment 
for or had complaints of left knee problems after service.  
Thus, there is no competent or credible evidence that the 
Veteran had problems with his left knee for over 30 years 
after his separation from service in October 1973.  This long 
period of time without probative evidence of any left knee 
problems weighs against a finding that the Veteran's left 
knee condition is related to service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service, as evidence of whether a condition was incurred in 
service);  see also Nieves-Rodriguez, 22 Vet. App. 295, 305 
(2008).  

Finally, the Board notes while the Veteran is competent to 
report pain and discomfort, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be 
diagnosed to accompany his complaints.  To the extent that 
the Veteran's symptomatology is attributable to his bipartite 
patella, it is not eligible for service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  There is no evidence of permanent 
inservice aggravation of bipartite patella by a superimposed 
disease or injury.  Further, as discussed above, there is no 
competent or probative evidence showing that the Veteran's 
osteoarthritis or medial meniscal tear is related to the 
Veteran's period of service.  There is no evidence of any 
other underlying service-related disability causing the 
Veteran's current complaints. 

The Board acknowledges the Veteran's contentions that he has 
a current disability of the left knee which was caused or 
aggravated by his periods of active service.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  For 
example, the Veteran is competent to describe his in-service 
injury and the history of his symptoms and experiences 
relating to his left knee, among other things.  It is then 
for the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his 
current left knee problems were caused or aggravated by his 
period of service, as this is a determination that is medical 
in nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a left knee disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied. 
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


